Citation Nr: 1610296	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-21 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for Non-Hodgkin's lymphoma, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to Non-Hodgkin's lymphoma.

3.  Entitlement to service connection for sleep apnea, claimed as secondary to Non-Hodgkin's lymphoma.

4.  Entitlement to service connection for an acquired psychiatric disability, claimed as secondary to Non-Hodgkin's lymphoma.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	J. Michael Woods


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Marine Corps Reserves from May 1969 to November 1969 and active service in March 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2016 the Board requested a Veterans Health Administration (VHA) opinion on the matter of service connection for Non-Hodgkin's lymphoma.  In February 2016 a VHA opinion was subsequently obtained.  The February 2016 VHA opinion is fully favorable to the Veteran on the issue of Non-Hodgkin's lymphoma.  Accordingly, the Board finds that it can adjudicate the claim without providing the Veteran notice as required by 38 C.F.R. § 20.903 as there is no prejudice to the Veteran in light of the grant of the full benefit sought.

The Board notes that this appeal was processed using a physical claims file and electronic file contained on the Virtual VA processing system.  This evidence was reviewed to ensure thorough analysis of the evidence of record.

The issue of entitlement to service connection for Non-Hodgkin's lymphoma is decided below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For a portion of time from May 1969 to November 1969, the Veteran was stationed at Camp Lejeune, North Carolina.
 
2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's Non-Hodgkin's lymphoma is related to his exposure to contaminated water at Camp Lejeune, North Carolina during service.

CONCLUSION OF LAW

Non-Hodgkin's lymphoma was incurred in military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable decision herein as to entitlement to service connection for Non-Hodgkin's lymphoma, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.


Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. §§ 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  As noted above, the Veteran had ACDUTRA in the Marine Corps Reserves from May 1969 to November 1969.

To establish direct service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune between 1953 and 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Adjudication Manual, M21-1, IV.ii.2.C.5.o.  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene, a metal degreaser, and perchloroethylene, a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  Id.  Service connection requires a current disease, evidence of service at Camp Lejeune during the period of contamination and a medical nexus between the two, justified with a rational scientific explanation.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

Background Information and Analysis

The Veteran seeks service connection for Non-Hodgkin lymphoma, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

Service personnel records verify the Veteran was stationed at Camp Lejeune during the period of water contamination, and VA has conceded his exposure to contaminated water.

The Veteran's service treatment records do not show complaints, findings, or diagnoses of cancer, to include Non-Hodgkin lymphoma. 

Post-service private treatment records indicate that the Veteran was treated for Non-Hodgkin lymphoma in September 2006. 

The evidence clearly shows that the Veteran was exposed to contaminated water and has been treated for Non-Hodgkin lymphoma.  Thus, the main question before the Board is whether the Veteran's Non-Hodgkin lymphoma is attributed to an event, disease, or injury incurred during service, or was caused by exposure to contaminated water at Camp Lejeune. 

In May 2010 Dr. C.H.M. stated that it was more likely than not that the condition of follicular lymphoma may be related to the Veteran's military service, specifically the issue of water contamination at Camp Lejeune.

The Veteran was afforded a VA examination in October 2011 in which the examiner found that the Non-Hodgkin lymphoma was less likely as not caused by or a result of exposure to contaminated water at Camp Lejeune as contaminated drinking water was not an established risk factor for development of Non-Hodgkin lymphoma.  The same VA examiner provided an addendum in December 2011 in which it was noted that the preponderance of current medical and scientific data did not support any relationship between the development of Non-Hodgkin lymphoma and exposure to contaminated water at Camp Lejeune.

In January 2013 Dr. N.T. stated that it was at least as likely as not that, while the Veteran possessed no clear alternative risk factors for the disease, his exposure to carcinogenic chemicals during his training at Camp Lejeune was either directly responsible for or aggravated his chance of developing Non-Hodgkin's lymphoma.  The physician noted that risk factors for the disease included a family history, autoimmune disease, organ transplants, infection of viruses such as Epstein Barr or HIV/AIDS and exposure to chemicals such as pesticides, fertilizers, or organic solvents.  He noted that the claims folder was silent of evidence that the Veteran had ever undergone an organ transplant or tested positive for any autoimmune or communicable diseases and there is no family history of Lymphoma.  The physician did find it relevant that the Veteran was stationed at Camp Lejeune which was found to have chemically tainted water on base from 1957 until 1987.  He provided copies of studies and literature reviews which concluded that there was an elevated risk for Non-Hodgkin's Lymphoma in association with Benzene and Trichloroethylene exposure.  

An addendum VA opinion was received in May 2014 in which the examiner found that follicular Non-Hodgkin's lymphoma was less likely as not caused by or the result of the Veteran's exposure to Camp Lejeune water.

The Veteran submitted various Internet articles discussing the health risks associated with exposure to the chemicals that were found to be in the water at Camp Lejeune, including perchloroethylene (PCE), trichloroethylene (TCE), benzene, and vinyl chloride.  Lymphomas were identified as potential health risks in some of the articles.

In January 2016 the Board requested a VHA opinion on the matter of service connection for Non-Hodgkin's lymphoma.  In February 2016 a VHA opinion was subsequently obtained from Dr. B.P.K. in which it was noted that the exact etiology of Non-Hodgkin's lymphoma was not known; however, various risk factors were considered to be contributory factors in causation of Non-Hodgkin's lymphoma.  Dr. B.P.K. stated that, based on "Review of VA Clinical Guidance for the Health Conditions Identified by the Camp Lejeune Legislation," Committee on the Review of Clinical Guidance for the Care of Health Conditions Identified by the Camp Lejeune Legislation; Board on the Health of Select Populations; Institute of Medicine (2015), there was limited/suggestive evidence of an association with exposure to TCE, PCE, or solvent mixtures and non-Hodgkin's lymphoma.  Dr. B.P.K. opined, based on a review of the medical history and the article, that it was at least as likely as not (a 50 percent or greater probability) that the Veteran's Non-Hodgkin's lymphoma was etiologically related to his in-service exposure to contaminated water at Camp Lejeune, North Carolina, during his period of service.  

The Board finds that both the private medical professionals and the VA examiners are competent and credible with respect to their opinions, and these opinions are supported by a detailed rationale and the evidence of record.  As such, the Board assigns both the positive and negative opinions equal weight. 

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor and service connection for Non-Hodgkin lymphoma is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for Non-Hodgkin's lymphoma, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina, is granted.


REMAND

The Veteran contends that he has ED, sleep apnea, and an acquired psychiatric disability as secondary to his service-connected Non-Hodgkin's lymphoma. 

In response to his claims, a May 2014 addendum opinion was received in which the VA examiner stated that ED, sleep apnea, and mental anguish were less likely as not (less than 50/50 probability) caused by or the result of the Veteran's exposure to contaminated water.  The examiner stated that ED was not associated with the contaminants found in the drinking water at Camp Lejeune but was associated with low testosterone, chemotherapy, and diabetes mellitus.  The examiner stated that the Veteran had low testosterone and was currently on hormone replacement; he also had chemotherapy for his follicular lymphoma and had diabetes mellitus.  The examiner also stated that sleep apnea was associated with obesity.  Finally, the examiner stated that mental anguish was not a diagnosis but rather a state of mind.

The Board finds that clarification is required as to the etiology of the ED, sleep apnea, and any acquired psychiatric disability as the Veteran has claimed that these disabilities were secondary to his Non-Hodgkin's lymphoma and not the contaminated water exposure.  Moreover, he stated that his obesity was caused by his treatment for Non-Hodgkin's lymphoma.

Additionally, the claim for TDIU is inextricably intertwined with the pending service connection claims that are being remanded and adjudication of the TDIU must be deferred until the intertwined issues are decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate examination(s) to determine the etiology of any ED, sleep apnea, and acquired psychiatric disabilities present during the pendency of this claim, since May 2010.  The Veteran's electronic claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that such disability is:

(a) directly related to active service, including the in-service exposure to contaminated water at Camp Lejeune, North Carolina;

(b) due to or caused by his service-connected Non-Hodgkin's lymphoma; or

(c) permanently aggravated beyond the natural progress by his service-connected Non-Hodgkin's lymphoma and, if so identify the baseline level of severity prior to aggravation and the increased level of disability after aggravation occurred.

The examiner should fully describe the functional and occupational effects of the Veteran's Non-Hodgkin's Lymphoma and any other disorder which is found to be related to service or due to or aggravated by the Non-Hodgkin's Lymphoma. 

The examiner must explain the rationale for all opinions provided.
 
2.  When the development requested above has been completed, the case should be readjudicated, to include consideration of TDIU.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case, and afforded the opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


